
	

114 S3322 IS: To provide an exemption to the individual mandate to maintain health coverage for certain individuals residing in service areas with no health insurance issuers offering plans on an Exchange, and for other purposes.
U.S. Senate
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3322
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2016
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide an exemption to the individual mandate to
			 maintain health coverage for certain individuals residing in service areas
			 with no health insurance issuers offering plans on an Exchange, and for
			 other purposes.
	
	
		1.Hardship exemption for individuals with no plans offered on an Exchange
			(a)In general
 (1)Modification of hardship exemptionSection 1311(d)(4)(H) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(4)(H)) is amended—
 (A)in clause (i), by striking or at the end; (B)by redesignating clause (ii) as clause (iii); and
 (C)by inserting after clause (i) the following new clause:  (ii)there is no health insurance issuer offering any qualified health plan to such individual through an Exchange in the service area in which the individual resides; or
							.
 (2)Effective dateThe amendments made by paragraph (1) shall apply to months beginning on or after January 1, 2017. (b)Short-Term plansNotwithstanding any other provision of law, an individual who has been certified under clause (ii) of section 1311(d)(4)(H) of the Patient Protection and Affordable Care Act (42 U.S.C. 13031(d)(4)(H)) as exempt from the individual requirement or penalty under section 5000A of the Internal Revenue Code of 1986 may enroll in a short-term health plan for each month for which such certification applies, and a health insurance issuer may provide any such individual coverage under a short-term health plan for each such month, including continuous coverage in excess of 3 months and renewal of coverage, as applicable.
			
